DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiddian-Green (US Pat 6,334,064).
Re claim 1, Fiddian-Green discloses a tubing assembly (the entire device seen in Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising: a catheter 84 having a proximal end (the end near stopcocks 30 in Fig 5) and a distal end (the end near membrane 36a in Fig 5) and extending in a longitudinal direction (the longitudinal direction being the horizontal direction in Fig 5), wherein the proximal end and the distal end define a lumen (the combination of pathway 86b (Fig 5A) + the hollow interior of membrane 36b which is in direct communication with pathway 86b, Col 7, Lines 14-19) therebetween, and wherein the catheter is configured for placement within a digestive tract of a patient (as seen in Fig 3); a sensor 42 (it is noted that multiple sensors 42 are shown in Fig 5; the claimed “sensor” is the instance of 42 found within membrane 36b for claims 2 and 5 and the claimed “sensor” is the instance of 42 found within membrane 36c for claim 4; the claims “sensor” is either of these for claims 6-10), wherein the sensor comprises a temperature sensor, a relative humidity sensor, or a combination thereof (“temperature”; Col 5, Lines 40-42); and an air sampling chamber (the hollow interior of membrane 36c), wherein the air sampling chamber is directly connected to an aspiration line 86c (Col 7, Lines 13-18).  
Re claim 2, Fiddian-Green discloses that the sensor is located within the lumen of the catheter (as seen in Fig 5 wherein the “sensor” is the instance of 42 found within membrane 36b and the “lumen” is the combination of pathway 86b + the hollow interior of membrane 36b).
Re claim 4, Fiddian-Green discloses that the sensor is located within the air sampling chamber (as seen in Fig 5 wherein the “sensor” is the instance of 42 found within membrane 36c and the “air sampling chamber” is the hollow interior of membrane 36c).  
Re claim 7, Fiddian-Green discloses that the sensor is protected from fluid ingress by a porous filter material (the material of the membranes 36b and 36c is a “porous filter material” in view of Col 5, Lines 31-39 which sets forth that the membrane is “constructed such that at least a portion of it is selectively permeable to the gas […] it is also preferably impermeable to other materials that would interfere with the desired measurements such as other gases, proteins, and the like”).
Re claim 8, Fiddian-Green discloses that the tubing assembly comprises a multi-port connector 30 (Fig 5; it is noted that multiple multi-port connectors 30 are seen in Fig 5 and any of these can read on the claimed “multi-port connector”).
Re claims 9, Fiddian-Green discloses that the multi-port connector includes a nutrient branch and a medicine branch (Col 5, Lines 12-14, “three-way stopcock 30 may be used to selectively connect tubing […] to various sources or irrigation”).
Re claim 10, Fiddian-Green discloses a port 30 (it is noted that multiple ports 30 are seen in Fig 5 and that any of these ports 30 can read on the claimed “port” since all components of the assemble are connected to one another either directly or indirectly) connected to the aspiration line (as seen in Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddian-Green (US Pat 6,334,064) in view of Sutaria et al. (WO 2020/069171 – a copy of which was provided by the Applicant along with the 7/23/2020 IDS).
Re claim 5, Fiddian-Green discloses that the sensor is configured to provide temperature readings, relative humidity readings, or a combination thereof (“temperature”; Col 5, Lines 40-42) measured by the sensor from air in the lumen (as seen in Fig 5 wherein the “sensor” is the instance of 42 found within membrane 36b and the “lumen” is the combination of pathway 86b + the hollow interior of membrane 36b), but does not explicitly disclose that these temperature readings are provided to a processor in real-time. Sutaria, however, teaches a tubing assembly comprising a catheter (not labeled in Fig 18, but seen extending from hub 510 and having sensors 1602 thereon) defining a lumen (as seen in Fig 16B,16C) and a temperature sensor Para 105 set forth that sensors 1602 are “reflux sensors” and Para 51 set forth that “reflux sensors” include those type listed in Para 50 which include “temperature sensors”) that is configured to provide temperature readings measured by the sensor to a processor in real-time (Para 63) for the purpose of aiding in tubing assembly placement and aiding in ongoing patient temperature monitoring (Para 51). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fiddian-Green to include providing the temperature readings to a processor in real time, as taught by Sutaria, for the purpose of aiding in tubing assembly placement and aiding in ongoing patient temperature monitoring (Para 51).
Re claim 6, Fiddian-Green discloses that the sensor is configured for a wired connection or a wireless connection to the processor (inherent as the connection must be “wired” or “wireless” as these two connections cover all possible connections)
Re claim 11, Fiddian-Green discloses a catheter guidance system (the combination of the tubing assembly seen in Fig 5 and the electronic circuit seen in Fig 9) comprising: (a) a processor 172 (Fig 9); (b) a power source (inherent as any processor must be powered by a source); (c) a display device 180 (Fig 9); and (d) a tubing assembly (the entire device seen in Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising: a catheter 84 having a proximal end (the end near stopcocks 30 in Fig 5) and a distal end (the end near membrane 36a in Fig 5) and extending in a longitudinal direction (the longitudinal direction being the horizontal direction in Fig 5), wherein the proximal end and the distal end define a lumen (the combination of pathway 86b (Fig 5A) + the hollow interior of membrane 36b which is in direct communication with pathway 86b, Col 7, Lines 14-19) therebetween; and a sensor 42 (it is noted that multiple sensors 42 are shown in Fig 5; the claimed “sensor” is the instance of 42 found within membrane 36b), wherein the sensor comprises a temperature sensor, a relative humidity sensor, or a combination thereof (“temperature”; Col 5, Lines 40-42); and an air sampling chamber (the hollow interior of membrane 36c), wherein the air sampling chamber is directly connected to an aspiration line 86c (Col 7, Lines 13-18); wherein the sensor communicates with the processor via an electrical connection to deliver temperature readings, relative humidity readings, or a combination thereof (“temperature”; Col 5, Lines 40-42) measured by the sensor from air in the lumen to the processor in real-time (as seen in Fig 5 wherein the “sensor” is the instance of 42 found within membrane 36b and the “lumen” is the combination of pathway 86b + the hollow interior of membrane 36b); wherein the display device is coupled to the processor (as seen in Fig 9). Fiddian-Green does not disclose that the display device displays the temperature readings, the relative humidity readings, or the combination thereof communicated by the sensor; wherein a constant temperature profile, a constant relative humidity profile, or both a constant temperature profile and a constant relative humidity profile after a pre- determined amount of time as shown on the display device indicates placement of the catheter in a digestive tract of a patient.  Sutaria, however, teaches a catheter guidance system (Fig18) comprising a processor 3103 (Fig 31; within monitor 502 of Fig 18; it is noted that Para 47 set forth that the data processing system depicted in Fig 31 can be used with any of the disclosed embodiments), a power source (inherent in view of Para 189), a display device 1418 (Fig 14; as set forth in Para 96 and seen in Fig 14, the system can include both monitor 502 and a remote device 1418), and a tubing assembly comprising a catheter (not labeled in Fig 18, but seen extending from hub 510 and having sensors 1602 thereon) defining a lumen (as seen in Fig 16B,16C) and a temperature sensor Para 105 set forth that sensors 1602 are “reflux sensors” and Para 51 set forth that “reflux sensors” include those type listed in Para 50 which include “temperature sensors”) that communicates with the processor via an electrical connection to deliver temperature readings measured by the sensor from air in the lumen to the processor in real time (Para 63), wherein the display device is coupled to the processor (as seen in Fig 31) and displays the temperature readings communicated by the sensor (Para 97); and wherein a constant temperature profile after a predetermined amount of time as shown on the display device indicates placement of the catheter in a digestive tract of the patient (as seen in Fig 7; Para 67) for the purpose of aiding in tubing assembly placement and aiding in ongoing patient temperature monitoring (Para 51). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fiddian-Green to include displaying the temperature readings of the display device such that a constant temperature profile after a predetermined amount of time as shown on the display device indicates placement of the catheter in a digestive tract of the patient, as taught by Sutaria, for the purpose of aiding in tubing assembly placement and aiding in ongoing patient temperature monitoring (Para 51).
Re claim 12, Fiddian-Green discloses all the claimed features except a memory device storing instructions which, when executed by the processor, cause the processor to (i) interpret the temperature readings, the relative humidity readings, or the combination thereof communicated by the sensor and (ii) cause the display device to communicate whether or not the catheter is placed within the digestive tract of the patient based on the interpretation of the temperature readings, the relative humidity readings, or the combination thereof.  Sutaria, however, teaches a memory device 3106 (Fig 31; it is noted that Para 47 sets forth that the data processing system depicted in Fig 31 can be used with any of the disclosed embodiments) storing instructions (Para 191) which, when executed by the processor, cause the processor to (i) interpret the temperature readings communicated by the sensor (Para 56) and (ii) cause the display device to communicate whether or not the catheter is placed within the digestive tract of the patient based on the interpretation of the temperature readings (on tube placement display area 1402, Para 82) for the purpose of aiding in tubing assembly placement and aiding in ongoing patient temperature monitoring (Para 51). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fiddian-Green to include a memory device storing instructions which cause the processor to interpret the temperature readings and cause the display device to communicate whether or not the catheter is placed in the digestive tract based on the interpretation, as taught by Sutaria, for the purpose of aiding in tubing assembly placement and aiding in ongoing patient temperature monitoring (Para 51).
Re claim 13, Fiddian-Green discloses that the sensor is located within the lumen of the catheter or within the air sampling chamber (as seen in Fig 5, wherein the sensor is the instance of 42 found within membrane 36b and the “lumen” is the combination of pathway 86b + the hollow interior of membrane 36b).  
Re claim 14, Fiddian-Green discloses that the sensor is protected from fluid ingress by a porous filter material (the material of the membrane 36b is a “porous filter material” in view of Col 5, Lines 31-39 which sets forth that the membrane is “constructed such that at least a portion of it is selectively permeable to the gas […] it is also preferably impermeable to other materials that would interfere with the desired measurements such as other gases, proteins, and the like”).

Response to Arguments
Applicant’s arguments filed 5/6/2022 have been considered but are moot in view of the present rejections that utilize the above-cited Fiddian-Green reference as the primary reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783